USCA11 Case: 20-12414    Date Filed: 05/21/2021      Page: 1 of 9



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12414
                        Non-Argument Calendar
                      ________________________

                        Agency No. A208-054-441



ARCHIVALDO ANTONIO CHOW DAVILA,

                                                                        Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (May 21, 2021)

Before JORDAN, GRANT, and LAGOA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12414      Date Filed: 05/21/2021   Page: 2 of 9



      Archivaldo Antonio Chow Davila seeks review of the Board of Immigration

Appeals’s (“BIA”) final order affirming the immigration judge’s denial of his

application for asylum and withholding of removal. He argues the BIA did not give

reasoned consideration to, or make adequate findings based on, his application for

asylum and withholding removal with respect to his showings of past persecution

and of the nexus of that persecution to his political opinion. Because substantial

evidence supports the BIA’s decision, we deny Davila’s petition.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      In November 2012, Davila, a native and citizen of Nicaragua, entered the

United States through Miami on a Temporary Visitor for Pleasure (B-2) visa,

authorizing him to remain in the country through May 3, 2013. Davila overstayed

his visa, and in February 2017, the Department of Homeland Security (“DHS”)

served him with a notice to appear and charged him as removable under 8 U.S.C. §

1227(a)(1)(B). At that time, he applied for asylum and for withholding of removal

under both the Immigration and Nationality Act (“INA”) and the United Nations

Convention Against Torture (“CAT”).

      Davila claimed political persecution in his asylum application. His father was

a journalist in Nicaragua and was imprisoned and tortured because of his articles

about the government.     Davila had refused to join the Sandinista party, and,

following this refusal, he claimed that he was harassed, threatened with violence and


                                         2
          USCA11 Case: 20-12414      Date Filed: 05/21/2021   Page: 3 of 9



death, and had all his belongings stolen, by pro-Sandinista gangs, all of which went

ignored by police. Because he refused to sign government documents self-

identifying as a member of the Sandinista party, the government denied him an

identification card, rendering him unemployable throughout the country. Davila also

claimed that he feared to return to Nicaragua because of the gangs who worked for

the government.

      An immigration judge held a merits hearing.             Davila testified that

government-affiliated gangs would kill him if returned to Nicaragua. He gave three

examples of past gang intimidation. In 2006, he was robbed of his shoes at gunpoint

by two gang members, which he reported to police who did nothing. In 2010, he

was robbed at knifepoint by two gang members who worked for the government.

When he reported this incident to police, they said that they had no resources and

asked him for money to investigate. In 2011, two gang members broke into his

house with weapons, robbed the house, and threatened to kill him and his family if

they reported to the police. One of the topics the immigration judge focused on at

the hearing was the dilatory nature of Davila filing his application. When the

immigration judge asked if there was any reason Davila did not file the application

sooner than five years after entering the United States, Davila responded: “I didn’t

know the immigration laws. I was afraid.” Davila also admitted he never sought




                                         3
          USCA11 Case: 20-12414        Date Filed: 05/21/2021   Page: 4 of 9



out an immigration attorney nor went to an agency as he did not “have the time and

money” and had to support his wife and daughter.

      In an oral decision following the hearing, the immigration judge found that

Davila did not timely file his asylum application, failed to show cause for the late

filing, and thus was not entitled to asylum. The immigration judge also analyzed

Davila’s claims, noting that, while Davila alleged multiple instances of encounters

with government-backed gangs in Nicaragua, at no point did he claim that he was

physically harmed. Furthermore, the immigration judge found that reporting the

incidents to the police diminished Davila’s fear of the gang members actually

harming him and that Davila did not offer any evidence establishing that the

robberies were committed against him “because of” his political views. And because

Davila failed to satisfy the lower burden of proof required for asylum, the

immigration similarly found he failed to satisfy the standard of eligibility for

withholding of removal. The immigration judge also found that Davila was not

entitled to CAT relief. Accordingly, the immigration judge ordered Davila removed

from the United States to Nicaragua.

      Davila appealed to the BIA, where he argued, among other things, the

immigration judge did not “give adequate weight” to his testimony that was

sufficiently detailed and credible evidence of intimidation, death threats, and

multiple robberies at gun- and knifepoint. He also argued the immigration judge’s


                                           4
            USCA11 Case: 20-12414      Date Filed: 05/21/2021   Page: 5 of 9



finding that his contacting police was enough to diminish the threat to him and his

fear of harm was clearly erroneous.

         The BIA dismissed the appeal, affirming the immigration judge’s finding that

that Davila’s asylum application was time-barred. The BIA found that Davila did

not provide evidence of Nicaragua’s changed-country conditions to justify his

untimely application nor provide evidence that he filed his application without delay

after the purported changed-country conditions. The BIA also found no clear error

in the immigration judge’s finding that Davila was not targeted in Nicaragua for

harm in the past and would not be targeted for harm in the future on account of any

protected ground under the INA. The BIA explained that the evidence reflected that

he was simply the “victim of crime” and that he had failed to meet his burden of

proof.

         Davila now petitions for our review of the BIA’s order. We have jurisdiction.

See 8 U.S.C. § 1252(a)(1).

II.      STANDARD OF REVIEW

         Generally, we review only the decision of the BIA unless the BIA expressly

adopted or explicitly agreed with the immigration judge’s opinion. Ayala v. U.S.

Att’y Gen., 605 F.3d 941, 947–48 (11th Cir. 2010). Because the BIA here agreed

with the immigration judge’s reasoning, we review both decisions.




                                           5
          USCA11 Case: 20-12414       Date Filed: 05/21/2021    Page: 6 of 9



       We review legal conclusions de novo. Jeune v. U.S. Att’y Gen., 810 F.3d 792,

799 (11th Cir. 2016). We review factual determinations under the highly deferential

substantial evidence test. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir.

2016). “Under the substantial evidence test, we view record evidence in the light

most favorable to the agency’s decision and draw all reasonable inferences in favor

of that decision,” and we “must affirm the BIA’s decision if it is ‘supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.’” Adefemi v. Ashcroft, 386 F.3d 1022, 1026–27 (11th Cir. 2004) (en banc)

(quoting al Najjar v. Ashcroft, 257 F.3d 1262, 1283–84 (11th Cir. 2001)). “[T]he

mere fact that the record may support a contrary conclusion is not enough to justify

a reversal of the [agency’s] findings.” Id. Rather, the decision “can be reversed only

if the evidence ‘compels’ a reasonable fact finder to find otherwise.” Kueviakoe v.

U.S. Att’y Gen., 567 F.3d 1301, 1304 (11th Cir. 2009) (quoting Sepulveda v. U.S.

Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005)).

III.   ANALYSIS

       To qualify for withholding of removal, an alien bears the burden of showing

either “past persecution in [his] country based on a protected ground,” Tan v. U.S.

Att’y Gen., 446 F.3d 1369, 1375 (11th Cir. 2006) (quoting Mendoza v. U.S. Att’y

Gen., 327 F.3d 1283, 1287 (11th Cir. 2003)), or “a future threat to his life or freedom

on a protected ground,” Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437 (11th Cir.


                                          6
            USCA11 Case: 20-12414            Date Filed: 05/21/2021       Page: 7 of 9



2004) (quoting Mendoza, 327 F.3d at 1287). The INA and DHS regulations establish

five protected grounds: race, religion, nationality, membership in a particular social

group, or political opinion. 8 U.S.C. § 1231(b)(3)(A); 8 C.F.R. § 208.16(b); see also

Tan, 446 F.3d at 1375 (holding the alien must show that persecution motivated, at

least in part, by a protected ground). The alien’s burden of production is specific

and credible evidence showing a clear probability to his life or freedom. I.N.S. v.

Stevic, 467 U.S. 407, 424–25 (1984).

       Davila raises two arguments on petition for review.1 First, he argues that we

cannot review the decisions of the immigration judge or the BIA because those

decisions were not based on reasoned consideration of the evidence, as the

immigration judge simply disregarded the evidence and testimony he provided. We

disagree. Second, he argues the immigration judge and the BIA erred “in finding

that the harm he experienced did not rise to the level of persecution.” Because

neither the immigration judge nor the BIA based its determination on this reasoning,

this argument is without merit. Rather, the immigration judge and BIA found that

Davila could not establish a nexus between the alleged past harm and one of the five

protected grounds. 2 As for this, we find substantial evidence in support.


       1
          We note that Davila has abandoned his CAT claim because he does not present any
argument in his briefs as to that claim. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2
(11th Cir. 2005) (“When an appellant fails to offer argument on an issue, that issue is abandoned.”).
       2
         We note that our review is limited to the immigration judge’s and the BIA’s denial of
Davila’s withholding of removal claim. Here, the BIA’s denial of the asylum claim was solely on
                                                 7
            USCA11 Case: 20-12414           Date Filed: 05/21/2021        Page: 8 of 9



       Davila further contends that the immigration judge did not consider that he

had witnessed his attackers at political events in support of the Sandinista party, that

he was denied an identity card due to his refusal to support the Sandinista

government, and that he and his father were the subject of credible threats due to

their political opinions against the Sandinista government. The record, however,

contradicts this argument as the immigration judge explicitly considered Davila’s

testimony and, after doing so, found that Davila did not provide any corroboration

for his claim that his father was persecuted by the Nicaraguan government or that he

was unemployed and asking for money on the streets due to the government’s denial

of an identity card.

       Moreover, Davila’s contention that the immigration judge and the BIA both

failed to consider his testimony regarding the robberies in 2006, 2010, and 2011 is

also without merit. The immigration judge did consider his testimony, but found

that Davila did not provide any credible evidence or testimony that showed these

crimes were more than just crimes of happen-chance, i.e., Davila did not establish

that he was actually targeted based on a protected ground. Davila even testified that

the gang members wore plain clothes and offered no evidence that they were

members of the Sandinista political party. Additionally, the BIA expressly agreed




the basis that it was time-barred, and we lack jurisdiction to review a denial of an asylum claim on
that basis. See Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007).
                                                 8
           USCA11 Case: 20-12414     Date Filed: 05/21/2021   Page: 9 of 9



with the immigration judge’s finding that Davila was not targeted on account of any

protected ground, but instead that he was a victim of ordinary crime. See Ruiz v.

U.S. Att’y Gen., 440 F.3d 1247, 1258 (11th Cir. 2006) (reasoning that evidence that

shows private violence or merely shows that a person has been the victim of criminal

activity does not necessarily constitute evidence of persecution based on a protected

ground).

      We have reviewed the administrative record, the immigration judge’s

findings, and the BIA’s order. Because substantial evidence supports the denial of

Davila’s applications, we deny his petition.

      PETITION DENIED.




                                         9